Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2018

                                       No. 04-18-00309-CV

                        Leticia Garza GALVAN and Martie Garcia Vela,
                                         Appellants

                                                 v.

                                Eloy VERA and Baldermar Garza,
                                         Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-18-186
                          Honorable Joel B. Johnson, Judge Presiding

                                          ORDER
        By order dated August 7, 2018, the parties were ordered to file any responses to the
State’s amended motion to release an electronic copy of the appellate record by August 17, 2018.
Both parties filed responses stating they are not opposed to releasing an electronic copy of the
appellate record to the State. It is therefore ORDERED that the State’s amended motion is
GRANTED, and the clerk of this court is instructed to provide an electronic copy of the appellate
record to the State, including those portions of the record that are sealed.

         By order dated June 15, 2018, the parties were instructed to file their briefs in paper form
if their briefs made reference to the sealed record. Appellants have filed an unopposed motion to
unseal the briefs. Appellants note they cite portions of the sealed exhibits in their brief but do
not reveal any information contained in the sealed exhibits that would prejudice the trial court’s
order to seal the exhibits. Appellants further note the appellees do not cite the sealed exhibits in
their brief. It is therefore ORDERED that the briefs are unsealed and may be electronically
entered into the court’s case management system.

       It is so ORDERED on August 20, 2018.
                                                      PER CURIAM


ATTESTED TO: __________________________________
             KEITH E. HOTTLE,
             CLERK OF COURT